Title: From George Washington to Major General John Thomas, 15 April 1776
From: Washington, George
To: Thomas, John



Dear Sir
New York April 15. 1776

I am to acknowledge the receipt of your favor of the 7th Instt and cannot but express my Concern at the great deficiency of the Regiments destin’d for Canada, but as I am sensible of the necessity of having a respectable body of Troops in that Country, I am now preparing to send you four of the strongest Regiments in the Service and you may rely upon it, no time shall be lost in getting them forward as fast as possible, they will amount to about 2000 Rank & file and will go to Albany by Water—I have wrote General Schuyler by this opportunity and desir’d him to make the necessary preparations for their Subsistence, and doubt not he will speedily dispatch them to you.
I most sincerely wish you Success equal to the importance of the Cause—and am very respectfully Sir Your most obedt Servt

G.W:

